Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 03, 2020. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (Pub. No. : US 20170034107 A1) in the view of Goldentouch (Pub. No. : US 20090254529 A1)

As to claim 1 Krishnaswamy teaches a method for online posting annotation, the method comprising: 
identifying a topic in an online posting (paragraph [0045]: classify a comment as either chit-chat or informative (step 304). Relevance scoring module 118 may determine a portion of the contextual text to which the comment is most relevant); 
determining that a comment to the online posting relates to the online posting (paragraph [0045]: CRCA program 112 may receive online content, such as a video or audio recording (step 300). Content processor module 114 may convert the speech in the online content to a textual representation, the contextual text (step 302).); 
adding at least one detail from the comment to the online posting (paragraph [0045]: Comment insertion module 120 may insert the comment in the online content at a position corresponding to the most relevant portion of the contextual text (step 308)); 
displaying an amended online posting (paragraph [0045]: Comment selection module 122 may select a subset of the inserted comments to present to a user (step 310).).
Krishnaswamy does not explicitly disclose but Goldentouch teaches tagging the at least one added detail with at least one piece of metadata (paragraph [0489]: The semantic metadata may include tag, comment, content keywords); 
validating a viewing access based on the at least one piece of metadata (paragraph [0379]: Create preview version of the original document, including by way of illustration, thumbnail image, tags and other suitable metadata. In some embodiments, preview document, image or file corresponding to the whole document may be generated. For example, the review information may include a thumbnail of the area of the document available to the user upon arrival to URL, content favicon, titles and date).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krishnaswamy by adding above limitation as taught by Goldentouch to improve the visual effect of the resulting presentation (Goldentouch, paragraph [0315]).

As to claim 2 Krishnaswamy together with Goldentouch teaches a method according to claim 1. Krishnaswamy teaches wherein the at least one added detail is selected from the group consisting of a written detail, an audio detail, and a visual detail (paragraph [0029]).

As to claim 6 Krishnaswamy together with Goldentouch teaches a method according to claim 1. Krishnaswamy teaches wherein tagging the at least one added detail with at least one piece of metadata further comprises: displaying attribution information of the at least one added detail to an amended online posting (paragraph [0045]).

As to claim 7 Krishnaswamy together with Goldentouch teaches a method according to claim 1. Goldentouch teaches wherein validating the viewing access based on the at least one piece of metadata further comprises: identifying a blacklist, determining that a social connection is not on the blacklist and displaying an amended online posting to the social connection (paragraph [0379]).

As to claims 8-9, 13-15, 19-20, they have similar limitations as of claims 1-2, 6-7 above. Hence, they are rejected under the same rational as of claims 1-2, 6-7 above.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Goldentouch in the view of Smith et al. (Pub. No. : US 20200133662 A1)

As to claim 3 all of the limitations of claim 1 have been addressed above.  Krishnaswamy  and Goldentouch  do not explicitly disclose but Smith teaches wherein identifying the topic in the online posting further comprises: using latent Dirichlet allocation (LDA) and named entity recognition (NER) to extract one or more keywords and one or more entities, wherein the one or more keywords and one or more entities are used to train a predictive classifier model (Paragraphs [0033], [0058], [0069], [0078]: a machine learning model trained to perform classification may be referred to as a classifier, wherein the extraction of keywords or phrases may be performed by using a machine learning model 200. In an embodiment, the machine learning model 200 may be trained with an unsupervised topic modeling algorithm such as Latent Dirichlet Allocation (LDA) to take in a text input and output a topic vector. Further, related documents may be identified using named entity recognition. An entity recognizer comprising a machine learning model 200 which performs named entity recognition may be used). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krishnaswamy and Goldentouch by adding above limitation as taught by Smith to automatically update the relevant content (Smith, paragraph [0086]).

As to claims 10 and 16, they have similar limitations as of claim 3 above. Hence, they are rejected under the same rational as of claim 3 above.

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy  and Goldentouch in the view of Li et al. (Patent. No. : US 11200284 B1)

As to claim 4 all of the limitations of claim 1 have been addressed above. Krishnaswamy  and Goldentouch do not explicitly disclose but Li teaches wherein determining that the comment to the online posting relates to the online posting further comprises: calculating a cosine similarity of the online posting and the comment to the online posting by converting the online posting and the comment to the online posting to numerical vectors and by plotting the numerical vectors on a Cartesian coordinate system, wherein the plotted vectors approach 1 (column 7 line 19 to column 8 line 6: calculating the cosine similarity between the vectors associated with the entities). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Krishnaswamy and Goldentouch by adding above limitation as taught by Li to generate a visualization of similarities between objects (Li, column 12 lines 42-43). 

As to claim 5 Krishnaswamy together with Goldentouch and Li teaches a method according to claim 1. Li teaches wherein adding the at least one detail from the comment to the online posting further comprises: using cosine similarity to determine that a relatedness threshold has not been reached (Column 9 lines 15-26).

As to claims 11-12, and 17-18, they have similar limitations as of claims 4-5 above. Hence, they are rejected under the same rational as of claims 4-5 above.


Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169